number release date id office uilc cca-1217103-09 ---------------------------- from ------------------ sent to -------------------- cc --------------- subject health_fsa uniform coverage rules --------as per your request attached is my written response the cafeteria_plan rules require that a health_fsa provide uniform coverage throughout the coverage period which is the period when the employee is covered by the plan see proposed sec_1 d under the uniform coverage rules the maximum amount of reimbursement from a health_fsa must be available at all times during the coverage period this means that the employee’s entire health_fsa election is available from the first day of the plan_year to reimburse qualified_medical_expenses incurred during the coverage period the cafeteria_plan may not therefore base its reimbursements to an employee on what that employee may have contributed up to any particular date such as the date the employee is laid-off or terminated thus if an employee’s reimbursements from the health_fsa exceed his contributions to the health_fsa at the time of lay-off or termination the employer cannot recoup the difference from the employee
